Wells having been convicted in the year 1819 on an indictment for selling unwholesome provisions, now presented a petition for review, founded on the subsequent discovery of material evidence, by witnesses who were absent from the United States at the time of trial, and had recently returned.
The Court, however, said that the statute regulating reviews applied only to civil cases; — and the power to grant new trials at common law being confined to motions filed before judgment, the petitioner took nothing by his petition.